One-minute speeches on matters of political importance
The next item is one-minute speeches on matters of political importance.
(MT) I would like to start by saying that I, too, congratulate the new Commissioner, Mrs Vassiliou. Madam President, the decision that we are going to take tomorrow to approve the granting of almost EUR 700 000 from the Globalisation Fund to 675 Maltese workers who lost their jobs with the companies VF and Bortex in Malta is a display of solidarity, and solidarity is a main pillar of the European Union. If the European Union means anything, it is this; that yes, the Member States should open up their economies and markets to competition, but at the same time they are not alone, and the European Union is there to facilitate challenges, to help us exploit them and to reduce the negative impact that may result from them. Madam President, today the workers of VF and Bortex have a better idea of what solidarity means and a better idea of what the European Union means, and I, from here, salute them.
(RO) The recent demonstrations in Ljubljana have brought to the forefront the subject of salary differences between women and men, as a negative factor in the achievement of the social cohesion desideratum.
Although we have made important progress at the European Union level, there is still a 15% difference and, in Romania, a 13% difference.
I would like to call attention to a problem that persists in the public sector, namely in the fields where mainly women work - healthcare, social assistance, education, light industry and public administration - which are some of the most poorly remunerated.
I welcome the support Commissioner Špidla has shown in the issue of eliminating salary differences and I believe it is necessary to accelerate the measures contained in the related action plan, especially Item 2 - salary differences as the main component of employment policies.
Madam President, I would like to say a few words on the implementation of the Habitats Directive in Ireland, with particular reference to turf-cutting on raised bogs.
Irish turf-cutters and bog owners are now being asked to cease cutting turf for personal use. This situation has arisen because of the unrestricted industrial and commercial turf-cutting right across the EU, which has resulted in virtually all of Europe's raised bogs being destroyed. It is vitally important to understand that for many Irish people, both rural and urban, turf-cutting has been practised for generations. These people should not be made to pay the price for the destruction of bogs by others. Also, given that oil is now fetching approximately EUR 110 per barrel, we can see that turf is now a very valuable economic resource for the individuals concerned.
In this context, at national level there must be full compensation for the loss of turf-cutting rights, and flexible arrangements will have to be put in place so that we can balance the rights of owners against the need to conserve the raised bogs.
(ES) Thank you very much, Madam President. I would like to ask the European Commission to act quickly regarding the problem that the accredited Spanish press is experiencing in the Kingdom of Morocco: the Moroccan Government is coercing and threatening to expel the Spanish accredited press for covering the conflict in the Sahara.
Since January of this year, Televisión Española, TV3 and Canal Sur have not been allowed permission to broadcast due to the coverage that they have been giving to the conflict, and recently the correspondent for Cadena COPE has been threatened with expulsion, along with Cadena SER and the newspaper La Vanguardia.
I think that it is unacceptable, with our neighbourhood policy, for a government - the Government of Morocco - to create a serious problem of freedom of expression and to threaten the whole of the Spanish accredited press in the Kingdom of Morocco, unlike the rest of the European press. I therefore call for a rapid, forceful response from the European Commission in order to put an end to this situation.
(SK) Right at the start of my speech I want to say that I am not happy to see two neighbouring countries that are both part of today's common Europe washing their dirty linen here in the European Parliament.
What is the case of the Hungarian village of Mlynky about? According to the latest statistics, 54% of the village's inhabitants are Slovaks. The mayor of Mlynky has evicted five Slovak associations from the two rooms in which they carried out their activities. Let me say that when it comes to treatment of the Slovak minority, this act is only the tip of the iceberg. In a Slovak school in the Hungarian village, Slovak is taught as a foreign language for 3 hours a week and a priest says mass in Hungarian. The bilingual village paper is not published any more.
I want to thank the Hungarian President, Mr Sólyom, who visited the village right at the beginning and listened to both parties. I also want to thank the Hungarian Ombudsman, who in this case favours the Slovak minority. The local authorities, however, seem to be standing their ground. The friendship bridge near the town of Ostrihom, paid for with EU funds, is only 30 kilometres away from this village. I hope that friendship prevails in this area, the friendship symbolised by this bridge.
(PL) Madam President, in Bucharest the Germans stood against an official invitation to Ukraine and Georgia to join NATO. The reason they gave was their concern and anxiety that relations with Russia should not deteriorate. The Germans know, however, that Russia's fears are entirely groundless, as NATO is a defensive pact and has done much to maintain peace in Europe and many regions of the world.
The questions therefore arise as to what, whom and against whom the Germans wish to arm and represent in the progressively unifying Europe of the 21st century. Surely not against states in south-eastern Europe, including Ukraine and Georgia, with their experience of Soviet occupation? In this progressively unifying Europe, do the Germans wish to resurrect the phantoms and demons of 20th century politics, i.e. unions and pacts that led to wars, crimes, the Holocaust and the division of Europe? Is the position taken by Germany in Bucharest a warning signal that a common European foreign policy may be realised at the bidding of the Germans, looking after their own interests, but forgetting the bitter truth of history?
(PL) Madam President, the Council of Europe was set up to protect human rights - which includes the right of every person to life - and to promote common fundamental values while at the same time strengthening security for the citizens of Europe, and this constitutes a denial of the right to kill. Meanwhile, at its plenary session on 16 April 2008 the Parliamentary Assembly will be examining a report entitled 'Access to safe and legal abortion in Europe', in which it is recommended that women are guaranteed access to abortion, that obstacles to the performance of abortions are removed, and that contraceptives are made available at low cost, including early-abortion methods, which is not only harmful from a medical aspect, but also highly unethical.
I would like to express my opposition to the report, which, in denying the aims for which the Council of Europe was set up, amounts to the promotion of murder of the most defenceless and of contraception.
(FR) Madam President, the energy and climate package marks the arrival of a new kind of blackmail: blackmail using carbon emissions. Having announced 575 job losses at Gandrange in Moselle on 4 April 2008, Arcelor-Mittal is agreeing to keep 124 jobs on the site provided that it can have CO2 emissions certificates. And to sweeten the pill of the job losses in Lorraine, Arcelor-Mittal is allowing rumours to circulate of a possible pilot CO2 capture project, although this process has not yet been validated in terms of its energy neutrality. Gandrange in Moselle is becoming the Trojan horse of the energy-intensive industries, with their great defender in the European Council, the French President, Mr Sarkozy.
I am delighted that the Commissioner is with us because I would really like us to reject this new kind of blackmail using carbon emissions. To be effective, the energy and climate package must follow the beat of European legislation. The European Parliament must demand that the Council comply with the rules we are set and not give in to the sirens of industry seeking free quotas. We as co-legislator must ensure fair access to quotas for European SMEs against the large industrial companies.
(HU) Hungarian citizens who emigrated from Romania to Hungary and became pensioners after 2007 following Romania's accession to the European Union have not yet received the pension they are entitled to for their years of pensionable service in Romania.
On the basis of the agreement in force between Romania and the other members of the European Union, from 1 January 2007 the Romanian authorities were supposed to make pension payments directly to those affected. For some months now, the Romanians have failed to do this, and Hungarian citizens drawing their pension from the time of Romania's accession in 2007 are only receiving the portion of their pension due to them in Hungary. The Romanian authorities tend to procrastinate when it comes to settling such matters, despite the fact that the relevant EU directives are supposed to be in force in Romania too.
Since it is the job of the European Commission to oversee compliance with EU directives, I ask the Commission to investigate what is happening in Romania as regards assessment and payment of pensions, and to call the attention of the Romanian authorities to the need to resolve this problem as soon as possible. It is small consolation that these pensioners would win their case in Luxembourg. Thank you very much.
(SK) The local government in the Hungarian village of Mlynky, where 55% of the inhabitants are Slovak, approved the mayor's proposal to evict two Slovak minority organisations from the traditional 'Slovak House'.
The organisations protested to the local authorities in writing, drawing attention in their letter to the fact that it was a violation of the existing status and damaged the national interests of the Slovak minority in Mlynky. In any case, the decision to evict them is not a random act. It follows a decision made by the local authorities to stop publishing a bilingual magazine, change TV broadcasting to the detriment of minority broadcasting and reduce the wages paid to Slovak teachers. This is a general negative trend and I must protest against such actions. These actions and decisions are dangerous primarily because they interfere, in a fundamental and perhaps premeditated way, with the minority status in the area in question and lower the existing standards on minority rights. The Hungarian Ombudsman for national and ethnic minorities, Mr Kállai, denounced these decisions as incomprehensible.
The actions of the local government in Mlynky, which repeatedly attacks the Slovak minority, are a very bad signal, particularly at a time when senior officials of the Slovak and Hungarian Governments are planning the meeting of their respective prime ministers, from which an improvement in relations between our countries is clearly expected.
(SK) Some Members of the European Parliament have voiced their concerns about the construction of a coal-fired power plant in the town of Trebišov in eastern Slovakia.
I should point out that the Ministry of Economy of the Slovak Republic has rejected this idea and does not expect construction of the power plant to go ahead, within the framework of energy security in the Slovak Republic, before 2030. I want to give my support to the efforts of the citizens of Trebišov, who bravely oppose the construction of this power plant, too.
I also want to stress that the former Prime Minister of the Slovak Republic, Mr Mikuláš Dzurinda, and other politicians who are worried about the negative impact the power plant would have on the environment and on the quality of life in Trebišov, and about its negative impact on the unique Tokay winegrowing region bordering Ukraine and Hungary, have lent their support to the actions of the citizens of Trebišov.
(IT) Madam President, ladies and gentlemen, I would like to give the Commission and the Presidency of our Parliament and of the Council some information, if I may. If we obtain recognition from Beijing, even if incidental, that in all his public appearances and declarations in the last few years the Dalai Lama has never asked for independence but has always asked for autonomy, and if it is also acknowledged that in all his public appearances he has urged non-violence, this declaration from Beijing could immediately be interpreted as a gesture of openness and goodwill by the government in exile and the Dalai Lama himself. I hope this is the direction we want to move in.
(EL) Madam President, ladies and gentlemen, the European Finance Ministers have decided not to agree on a Europe-wide increase in wages to counter the rising cost of living. We all know of the demonstrations that took place in Ljubljana. My fellow Member who spoke just now has already referred to them. We all know too about the increase in the cost of living that has ruined middle- and low-income groups. What has the EU done about this? Nothing whatsoever! Instead, the wages of large company executives continue to go up, while ordinary workers find surviving until the end of the month increasingly difficult.
Let me point out in conclusion that Mr Almunia indicated the impact of a possible increase in wages on productivity. Such statements are a slap in the face for the hundreds of thousands of workers in financial difficulty. The huge profits of multinationals are, of course, no secret.
(SK) The recent actions of the Hungarian Guard against the Roma represent a serious threat to the basic principles on which today's Europe has been built, as does the fact that is openly advocating extremism and revisionism and looking for an external enemy in neighbouring countries and among other countries' nationals; this alongside the continuous activity, on the increase with new members of this organisation sworn in less than two weeks ago, and the support it receives from political parties and groups of similar stripes both inside and outside Hungary.
This is not only a growing threat but also a challenge, which fundamentally affects not just all people with democratic views in Hungary and neighbouring countries, but Europe as a whole. Displays of aggressive nationalism, racism, xenophobia, anti-Semitism or neo-fascism do not have, and must not have, a place in democratic Europe. These phenomena cannot be seen as relative and marginal events, nor can they be justified in any way.
This is why I am calling on the European institutions to start dealing with this matter in earnest.
(PL) The Erasmus Mundus programme, which is intended to spread intercultural understanding and promote the European Union through its very good results in education, is not accessible to young people in Belarus.
Belarus is a country with no respect for human rights, a country where national minorities and trade unions are discriminated against and displaying a civic attitude results in persecution. Young people in particular are punished for their convictions by being deprived of opportunities for education.
We must find a way to enable young people in Belarus who are suffering discrimination in terms of access to knowledge in their own country to gain access to the benefits of the Erasmus Mundus programme. Warsaw University and other educational institutions have admitted students who have been expelled from educational institutions in Belarus for taking part in demonstrations.
I hope that the European Union will find a suitable formula to resolve this problem.
Mr President, this coming weekend the second phase of the largest commercial seal hunt in the world is about to begin off the coast of Atlantic Canada. The Canadian Government has given its assurance that this hunt will be conducted humanely and, as a condition of their licences, sealers are now required to stun seals and check they are unconscious and then bleed them out before they are skinned.
Yet, according to independent observers, there is little evidence of this happening. That is, of course, when they have actually been permitted to observe sealing activities. The Department of Fisheries' systematic attempts to block the observation of this year's hunt have been almost as alarming as the blatant violations of the sealing regulations that have thus far been recorded. If the Canadian authorities are so very confident that these regulations are being adhered to, then why are they doing their utmost to prevent animal welfare specialists and journalists from witnessing it?
Moreover, we should not forget that no such animal welfare guarantees have ever been made for the commercial seal hunts elsewhere in the world, such as Russia and Namibia. With the current legislature coming to an end, it is vital that the Commission take swift action, in response to Written Declaration 38, by publishing a proposal to ban the import and export of and trade in seal products. Such a ban would not affect subsistence farming, but it would demonstrate a commitment to protect animal welfare.
(PT) Mr President, in Portugal at the moment more multinationals are threatening to relocate a part of their production, as is the case with Yasaki Saltano and Delphi. In both cases these multinationals, producers of car parts, received millions of euros of Community funding for setting up their factories and for vocational training of their workers. Now, claiming that the car industry is experiencing problems, Yasaki Saltano wants to make more than 400 workers redundant in Vila Nova de Gaia. Approximately 70% are women, many of them with health problems such as tendinitis caused by their work for the company. Two questions arise in this connection: what is the position with regard to the social responsibility of those companies and when will measures be taken to prevent such relocation in defence of workers' rights and production in our countries?
(HU) First Kosovo, now Tibet. In both cases, violent colonialist policy pursued by nationalist-communist police states has resulted in bloodshed. In both cases, the refusal to honour a people's right to self-determination has triggered a crisis that threatens world peace as a whole. The Nobel peace laureate, the Dalai Lama has exposed the cultural genocide and demographic aggression inflicted on the people of Tibet.
In formerly Communist Romania too, these were familiar methods. Ceauşescu too considered oppression of minorities to be a Romanian domestic issue, just as China has asserted in the case of Tibet.
May the European Parliament stand alongside Pope Benedict XVI in taking action against injustice, hatred and violence; may it, too, take up the fight to secure territorial autonomy for Tibet. Let us look forward to the Dalai Lama and the Roman Catholic Pope telling the world here in Europe's Parliament that there is no peace without justice.
(SK) The hottest topic at the 10th meeting of the EU-Ukraine Parliamentary Cooperation Committee held in the European Parliament in February was improving visa processing.
Following the enlargement of the Schengen area in the end of last year, the conditions under which Ukrainian citizens are granted visas for EU countries have become stricter; the fees and waiting time have increased. A new Berlin Wall must not be erected at the EU's external borders just at a time when Ukraine is deciding on its future.
That is why I welcome the agreement between Slovakia and Ukraine on local border traffic. It will make it easier to make frequent crossings of the Slovak-Ukrainian state border in border regions for social, cultural, economic or family reasons. A speedy solution to the visa regime issues would help to convince Ukrainian citizens of the benefits of EU membership.
(PL) Mr President, one positive outcome of the latest enlargement of the Schengen area has been the elimination of controls at internal EU borders. Poland has of course removed all control points and consequently in my province alone we have shut down as many as 55 border crossings. Their closure has, however, presented the local authorities with a need to manage the remaining infrastructure. This comprises a number of buildings, towers, hangars, warehouses and parking areas along with adjacent land, excellently positioned, often beside important international communication routes. The local government districts in which these facilities are located are interested in managing them, but they do not have the funds to do so. There is consequently a high degree of likelihood that all these facilities will be used for commercial purposes.
I am therefore appealing to the European Commission to set up a special fund that will help districts in border areas to manage this infrastructure for public utility purposes, including trans-border purposes, thus promoting cultural integration.
(PL) Mr President, I would like to take this opportunity to express my respect for the brave mountain people of Tibet who are fighting for national independence. What I have to say is not a demonstration against the Chinese. On the contrary. I have respect for the Chinese people, who also fought for national freedom against the Japanese occupation, and for freedom and civil liberties inside China itself - an example of this being the Boxer Rebellion in the 19th century. This is all the more reason why the Chinese, with this tradition in mind, should not refuse the people of Tibet the right to self-determination.
As Members of the European Parliament we must make our solidarity with Tibet evident, not only in words, but also through deeds. European politicians should not lend credibility to the Beijing Games by attending them. We should stay away from Beijing at this time. I say this as a keen fan and observer of the Athens Olympics. For our part this is the least we can do.
Mr President, tomorrow is the 10th anniversary of the Belfast Agreement. Some find much to celebrate; I do not. Why? Because it is the Belfast Agreement which rewarded 30 years of terrorism in Northern Ireland by undermining both justice and democracy: justice, by granting an early-release amnesty to all duly convicted terrorist prisoners; and democracy, by prescribing that unrepentant terrorists must be included in the government of the region they ravaged for decades. That is to be achieved by the iniquity of mandatory coalition.
The region which I represent is the only region in all of the European Union where citizens are denied the fundamental, democratic right to vote a party out of office. Why? Because the Belfast Agreement by law stipulates that all parties must be in government if there is to be a government. That is the Belfast Agreement and that is wrong. It is something to be denounced, not celebrated.
(BG) Mr. President, distinguished colleagues, one of the greatest challenges faced by my country, Bulgaria, during the first years of its membership in the Community has been to ensure transparency and prevent any misuse of resources absorbed from the European funds.
In support of anticorruption efforts, I have initiated the establishment of a Public Council for citizens' monitoring of the absorption of EU funds in Bulgarian agriculture. This will not be a formal institution but a civil society formation to pool the efforts of all who want to make sure that this opportunity to boost Bulgaria's development would not be squandered away due to corruption, misuse and mismanagement.
The great goal is to set up mechanisms for public control and general access to information on how funds are spent in agriculture, information on project implementation and dissemination of best practices in the sector. Let us remember that promoting active citizen involvement in socio-political processes is a key priority on the Community's agenda.
(RO) More than one year after Romania and Bulgaria joined the EU and almost nine years after the beginning of the Bologna process, eight European countries do not acknowledge the university degrees and other qualifications obtained in these two Member States.
Many times, Romanian citizens are discriminated when they wish to become employed or continue their education abroad.
The non-recognition of diplomas also contributes to low participation in European student mobility programmes, especially as regards postgraduate diplomas.
For instance, a Romanian student could not participate in a master degree programme financed by Erasmus-Mundus in a university centre from any of the eight Member States that will not acknowledge the student's basic university degree.
This is discrimination against the citizens of a Member State and its result is the limitation of their chances to obtain European funds for academic mobility.
The European Commission has recently condemned this conduct. I believe the European Parliament should have the same firm attitude in this respect.
(RO) On the background of climate change and in the context of primary natural resources, especially energy resources, becoming ever fewer and more expensive, a common agricultural policy could represent an efficient instrument for achieving the European Union objectives.
On the other hand, non-compliance with the Community rules in the field of agricultural expenses currently leads to the recovery of no less than 83 million euros by the European Commission from eleven Member States. It is not a very large amount; but since the common agricultural policy is financed from public funds, I believe a more sustained involvement from the European Commission in assisting the Member States is necessary, especially in assisting the newly-integrated states, so that such irregularities would be considerably diminished and food security and safety would truly be an achievable objective in the European Union.
(RO) The Commission will soon propose a new amendment to the Directive on charging heavy vehicles for access to the transport infrastructure.
By 2008, the Commission has to present, after examining all options, including the costs related to environmental protection, noise, traffic congestion and health, a generally applicable, transparent and comprehensive model for the assessment of all external costs, which would define and serve as a basis for the subsequent calculation of the charges for using infrastructures.
Any revenue collected in this manner should be reinvested in the related infrastructures. Road carriers need specially equipped parking areas where drivers can rest under conditions of complete safety, as well as their vehicles and carried goods.
I believe the Member States should be financially supported and, at the same time, forced to invest more in building safe parking areas, improving and developing the transport infrastructure.
(ET) Ladies and gentlemen, European Union Member States from Estonia to Poland lost millions and millions of their most talented and enterprising citizens to Nazi aggression and the decades-long Soviet terror. The European Parliament report 'Citizens for Europe' established the action entitled 'Active European Remembrance'. It was aimed equally at preventing Nazism and Stalinism and at commemorating the victims of the Nazi and Stalinist regimes.
Now, 70 years on from Stalin and Hitler's secret pact, there is still a lack of awareness in Europe of the outrages of Stalin's apparatus of coercion. The Member States should establish a standing inter-governmental working group with the task of carrying out an impartial examination of the crimes of the Bolsheviks and the KGB and assessing them using European values.
Today, however, the date 23 August should be designated European Day of Remembrance for the victims of Stalinism and Nazism. On 23 August 1939 the Nazis and the Bolsheviks carved Europe into two spheres of influence. In so doing they inflicted a terrible wound on Europe which has not totally healed to this day.
(RO) I would like to use this opportunity to speak in the European Parliament plenum about the history of the NATO Summit hosted by Bucharest, the capital of Romania, on 2 - 4 April.
We all know the importance of NATO, both for the security of the Euro-Atlantic area and for the democratization and welfare of the newly-integrated countries. This happened to Romania in 2004 and we hope the same will happen to Croatia and Albania, the countries invited to join NATO in Bucharest.
I am convinced that the crisis regarding the name of Macedonia will also be solved by the dialogue with Greece, so that another reliable partner of the European Union, the Former Yugoslav Republic of Macedonia, would be invited to join NATO.
We also know that accession to NATO is an important step for integration into the European Union.
As a member of the ALDE Group in the European Parliament, I welcome NATO's openness to Ukraine and Georgia, as a decisive signal for including these countries on the European path.
I am confident that we, the European Union, in general, and the European Parliament in particular, will also have the openness to encourage Ukraine and Georgia to undertake the correct path, the European path.
(PL) Mr President, the process of ratification of the EU Reform Treaty is continuing. Following in the footsteps of the French, Romanian, Slovenian and Hungarian parliaments, among others, the Polish Parliament has also taken decisions on ratification. There would perhaps not be anything untoward about this, but for the fact that MPs ratified the Treaty in a great hurry and often failed to get to grips with its content. In view of this situation, the numerous initiatives to ratify the Treaty through national referendums are entirely justified. In a democracy, after all, the citizen is sovereign, not the MP, and the most important form of expression is a referendum, not votes that compromise MPs and parliaments. Citizens have a right not to recognise ratification of the Treaty without it having been read.
These facts already constitute a basis for future political and national conflicts, and everything was in fact supposed to take place in accordance with human rights and the will of free states and peoples in the name of the common good.
(PL) Mr President, in my speech I would like to raise the issue of respect for rights of ownership, the rights of peoples and the rights of religious minorities in Ukraine, which has declared a wish to accede to the European Union. In 1962 the Soviet authorities closed the Catholic church of St Magdalena in Lwów and turned it into an organ recital hall, destroying many valuable relics in the process. Since 1991 the inhabitants of Lwów have been struggling to reclaim their church dedicated to St Magdalena, so far without success.
Bearing in mind the reconciliation between the Polish and Ukrainian peoples, I would like to appeal, through the forum of the European Parliament, to the authorities of the city of Lwów for the return of the church to the church authorities, in order to deepen the friendship between our peoples, Polish and Ukrainian, and also in order for this church to become a symbol of reconciliation, which is so important in view of the approaching Euro 2012 Championship.
(RO) I would like to raise the issue of the people suffering from leukaemia, who die every day in Romania or in other Member States, without being able to do anything because certain countries are not included in the international register of non-family donors.
This register exists in Europe but, unfortunately, not all the Member States have access to this register. In Romania, this register does not function. This shortcoming has led to a much higher mortality rate in Romania than in the other Member States. Hundreds of young people die every day for the simple reason that they don't have access to this register. Nevertheless, this problem is not a priority for the current government in Romania.
I would like the Member States to have equal access to this register. This would lead to the decrease in illicit trade in organs and would offer people suffering from leukaemia a chance for life, no matter what their financial situation. I also believe that ill people should benefit from bone marrow transplants according to the seriousness of their condition and not their nationality.
Taking into consideration that today we have voted in favour of investing Commissioner Vassiliou, I request Madame Commissioner to find a solution to this problem. All European institutions, including the Parliament, should support an information campaign.
(RO) Last week, Romania had the honor to host the Bucharest NATO Summit. As Rapporteur on regional cooperation in the Black Sea area, I would like to welcome the organization of this crucial event in the Black Sea region but, in particular, the explicit acknowledgement of the strategic importance of this area.
I hope this acknowledgement will mean consolidated and concrete efforts at the level of the European Union and NATO in order to transform the Black Sea into an area of stability and prosperity and ensure the security of the entire European continent.
No less important is the acknowledgement of Georgia's and Ukraine's transatlantic aspirations. These two countries' path to joining NATO should be irreversible, and the years 2008-2009 should become significant in recording progress in this direction, both from the two countries and from NATO.
In conclusion, I welcome the fact that the member states of the Alliance have proved flexibility and long-term vision, thus transforming the Bucharest Summit into an important benchmark for NATO enlargement and for the subsequent development of the security system.
(FR) Mr President, ladies and gentlemen, once again in the last few days, in Saint-Nazaire in France, some workers - this time Greek - employed by a German subcontractor to another subcontractor in the shipbuilding industry, have gone unpaid.
European Court of Justice jurisprudence has reaffirmed the employment rights of workers seconded within the EU, but how effective are these rights if Europe is not equipped with the necessary legislation to compensate for the failings of subcontractors?
We are no longer talking about isolated cases. Throughout the European Union, order-givers are increasingly using tiers of subcontractors from other Member States, and cases of seconded workers not being paid are becoming more common. Three men, three Greek employees, finally obtained payment of their wages, but only after three weeks of hunger strike.
We cannot make grandiloquent speeches about Europe and do nothing. It is essential that, as soon as possible, we come up with the necessary legal arsenal for order-givers to be held responsible for the failings of subcontractors.
Mr President, I would like to draw your attention to the parallel between the Olympic Games in Beijing and in Moscow 28 years ago. Granting the right to hold the Olympic Games in Moscow in 1980 was probably an artful plan designed by Jimmy Carter's administration and his national security adviser, Zbigniew Brzezinski, to open the Soviet Union, at least for a short period, to the West and its democratic influence.
Our goal is to trigger democratisation in China and therefore we should appreciate the chance for such an international presence in a country that is otherwise rather isolated. Also, in boycotting the Beijing Olympics, we deprive the Chinese authorities of their triumph. We also lose the opportunity to introduce democratic values to the Chinese people at grassroots level. Our presence at the Olympic Games in Beijing should not be viewed as an acceptance of the Chinese authorities but as an effort to make the Chinese people see the need for the transition to a new regime.
(IT) Mr President, ladies and gentlemen, I would like to thank the 25 fellow Members who signed a letter to the Cambodian Prime Minister and dictator Hun Sen, bringing up the case of Saumura Tioulong, one of the leaders of the Sam Rainsy Party. I would also like to bring this case to the attention of the Commission. We have information that there is a real risk that Saumura Tioulong, who is also a member of the non-violent radical party, will be arrested in Cambodia. So far it has not happened, and I hope this is partly due to the intervention of my fellow Members, but it is a situation that needs to be monitored very closely.
I would also like to use this time to let the President and all my fellow Members know that the Chinese embassy sent us all a letter which speaks of the separatist nature of the Dalai Lama's 'gang' which, according to this letter, would by nature be violent. It seems to me that this is one of the statements and ideas we need to help the Chinese regime to overcome in order to bring democracy to China, Tibet and elsewhere.
(BG) In the past 48 hours, there have been three contract killings in Sofia, Bulgaria. Since Roumen Petkov, the current Minister of Interior, took office, a total of 22 contract killings of business people, mafia bosses and politicians have been carried out in Bulgaria. Not a single one has been solved, not a single person has been convicted. On Monday, in the bright of day, writer Georgi Stoev was murdered. He authored several books of investigations into organised crime. In the meantime it has emerged that Minister Petkov had been in communication with criminal elements on a regular basis and even met with such individuals. These facts are a clear indication of the complete merging of government and mafia. What I am saying is that Bulgaria's Interior Minister is a mafia guy.
During the pre-accession period, the Bulgarian people were told that the Union would be a safeguard to ensure success against banditism and killings, a guardian of stability and security, for a life free of crime. Today, when anyone of us could become the next victim, the Union needs to act in order to clear away this shameful sore. Not only off Bulgaria but off itself.
(BG) Mister President, colleagues, the occasion that makes me take the floor is yet another tragic incident in Bulgaria a few days ago which forces us to break our silence. On Monday, in the centre of Bulgaria's capital, Sofia, writer Georgi Stoev was shot dead in a demonstrative assassination. In a series of ten or so books he dared shed light on the whole truth about organised crime in our country and its close ties with the political elite and the judiciary.
This contract killing, one of many, has shown with ruthless clarity that the prosecution office, the judicial system and the Ministry of Interior in our country either do not have the might to deal with crime or, which even more scary, lack the will to do so. Through their inaction, they are turning into accomplices in crimes and are being used solely for political racketeering of nonconformists. It is not by chance that Mr. Barroso, the President of the European Commission himself said so directly during his recent visit to Bulgaria. The bitter truth is that in Bulgaria no one feels safe for their lives anymore and we have to admit that without help from Europe, statehood in our country is at stake.
Mr President, the European Court of Human Rights has passed 24 rulings on appeals originating from inhabitants of Chechnya - 200 more are pending. The Court has found Russia responsible for shocking human rights abuses in Chechnya that include murder, torture and illegal detention. These abuses are continuing. In addition, up to 5 000 people have 'disappeared' - mostly murdered - at the hands of the state security services. Incredibly, not a single official has been held responsible for these acts.
I call on the EU, the Commission and the Council to make it clear to President Medvedev that Russia's full compliance with the rulings of the Strasbourg Court will be a high-priority EU expectation with a view to resuming further partnership.
Mr President, I undertook a week-long mission to Chad in an effort to raise public awareness about the humanitarian crisis, particularly in the east of the country. I also wanted to assess what possible positive impact the EU peacekeeping mission led by Ireland could have in this present stage of its ongoing deployment in Chad.
Approximately 250 000 Sudanese refugees have crossed over the border since 2003, almost all of whom are located in 12 camps in the east of the country. There are also about 180 000 IDPs in eastern Chad who have moved and continue to move, fleeing inter-ethnic violence.
The World Food Programme in eastern Chad is now faced with the daunting challenge of pre-positioning six months of food supplies before the rainy season for these refugees and IDPs. Donor contributions are urgently required to ensure that purchases are completed in the coming months and that the food reaches Chad on time.
Regarding EUFOR, which is to provide protection for refugees, some of the members of the French military mission are now forming part of EUFOR. It is important that EUFOR is not seen as an extension of the French operations in Chad.
Mr President, in the six weeks since the election of Mr Christofias as the new President of Cyprus, more progress has been made towards trying to find a lasting solution on the island than in the previous four years. The atmosphere in Cyprus is full of renewed hope, but one thing is threatening to destroy the euphoric climate. This is the continued interference of the Turkish Army.
A week ago the Chief of Staff of the Turkish Army paid a sudden visit to Cyprus and made a number of inflammatory statements that almost stopped the peace process in its tracks. Today, the commander of the Turkish land forces was due to go to Cyprus and his presence is expected to create more problems for the peace negotiations.
I urge the President of this House and all my colleagues to use any diplomatic means at their disposal to strongly point out to the Turkish generals in Ankara that they should stop trying to destroy the peace dialogue in Cyprus and leave the Cypriots free to get on with the job of finding a solution to their island's intercommunal problems.
Thank you, and may I also say, Mr President, how grateful we all are for your generosity in allowing so many people to speak this afternoon.
Mr President, the European Union is the largest exporter in the world today. This position is also due to the economic diversity of its Member States, some of which rely mostly on services and others on manufacturing.
In order to sustain the leading position of European exporters, we have to make sure that they compete in a fair global trade environment. The Community trade defence instruments that are meant to provide assurances for European economic operators in international trade need to be reformed. The use of the trade defence instruments has to be more accessible, more efficient and more transparent. The reformed Community trade defence instruments need to be equally accessible and efficient for stakeholders from both service-based economies and economies that have strong manufacturing sectors. They need to be equally accessible to the new and old Member States. The temptation of protectionism has to be strongly discouraged.
(FR) Mr President, Commissioner, on 5 April, the Christian orthodox priest Youssef Adel was assassinated by unknown assailants in the centre of Baghdad. The Chaldean archbishop of Mosul, Monsignor Rahho, was kidnapped at the end of February. Parliament did not react and his body was found in mid-March. If the international community turns a blind eye, peace will never come to this region. The financial resources provided by the European Union will be wasted if the European Union does not protect the local population.
I am asking the Commission to look into the possibility of managing the European funds committed to Iraq for as long as Iraqi Christians remain targets of violence, kidnapping, murder and bomb attacks. I ask our President to make a joint declaration with the Council on our behalf stating that it strongly condemns the persecution of civilian, humanitarian, health and religious personnel in Iraq.
(PL) We are approaching the fourth anniversary of the most important enlargement of the Union - an enlargement which incorporated 10 new Member States. For the most part these are countries that require considerable expenditure and considerable support funds for modernising and transforming the economy. Then Bulgaria and Romania joined too. These enlargements were very cheap for the European Union's budget. The benefits from enlargement were felt by both the old and the new Member States.
We are in the process of ratifying the Treaty of Lisbon. This is a major success, but at the same time, during discussion of the future of the Union, there is talk of a diminution of the budget for the years 2014-2020. How do we think we are going to respond to these new challenges, new challenges for an enlarged Europe, if we are going to devote less money to matters of such importance for Europe, for the world, and for the European Union?
That concludes the one-minute speeches.